Citation Nr: 0610601	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  04-30 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for a muscle injury to the left foot due to a gunshot 
wound.  

2.  Entitlement to an effective date earlier than June 26, 
2001 for the award of a 20 percent disability rating for a 
muscle injury to the left foot due to a gunshot wound.  

3.  Entitlement to an initial disability rating greater than 
70 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and Dr. F.S., MD.
ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to June 1968.  The veteran testified at a Board 
videoconference hearing in June 2005. 
  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

During the videoconference hearing, the veteran related that 
it was becoming more and more difficult to work due to his 
service-connected disabilities.  The veteran has a combined 
service-connected disability rating of 80 percent.  The 
veteran indicated he would leave his job soon and file the 
necessary paperwork with the VA in order to show a total 
disability rating based on individual unemployability (TDIU) 
pursuant to 38 C.F.R. § 4.16 (2005).  The Board construes the 
veteran's testimony as a new informal claim for TDIU.  The 
matter is referred to the RO for the appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is service-connected for a gunshot wound to the 
left foot, Muscle Group X, currently evaluated as 20 percent 
disabling (i.e., moderately severe), under Diagnostic Code 
(Code) 5310.  38 C.F.R. § 4.73 (2005).  He is also service-
connected for PTSD, currently evaluated as 70 percent 
disabling under Code 9411.  38 C.F.R. § 4.130.  The veteran 
seeks a higher rating for both disabilities.    
With respect to the effective date issue on appeal, 
initially, in a February 1967 rating decision, the RO granted 
service connection at 10 percent for a muscle injury to the 
left foot due to a gunshot wound, effective from June 17, 
1968.  This decision was final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  

Subsequently, the veteran filed for an increased rating 
beyond 10 percent, but was denied per rating decisions dated 
in February 1969, October 1970, February 1973, and September 
1999.  These decisions were also final. Id.  Finally, in an 
October 2002 rating decision, the veteran was granted a 20 
percent rating, which became effective from June 26, 2001, 
the date of VA treatment records indicating a 20 percent 
disability.  The veteran seeks an earlier effective date.  

As to the remand, first, the veteran indicated in a September 
2004 statement that he has received recent medical treatment 
for his service-connected conditions at the VA Medical Center 
(VAMC) in New Orleans.  The veteran himself submitted some of 
these records several months after the videoconference 
hearing.  However, he specifically asked the RO to obtain all 
VA treatment records.

A review of this case does not clearly indicate that the RO 
obtained any records from New Orleans beyond March 2004.  

VA's duty to assist includes obtaining records of relevant VA 
medical treatment. 38 U.S.C.A. § 5103A(c)(2). See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  A 
remand is required to secure these records.

Second, the most recent statement of the case (SOC) was 
issued in June 2004.  Additional evidence has been associated 
with the claims file since that SOC was issued, specifically 
VA treatment records and private medical evidence received in 
December 2005 and February 2006.  The evidence is pertinent 
in that it relates to the current severity of his service-
connected gun shot wound injury to the left foot.   

In the absence of a more current supplemental statement of 
the case (SSOC), the record does not demonstrate that such 
additional evidence has first been considered by the Agency 
of Original Jurisdiction (AOJ).  Pursuant to 38 C.F.R. § 
20.1304 (2005), pertinent evidence received by the Board 
under this section necessitates a return of the case to the 
AOJ for review, consideration and preparation of a SSOC prior 
to a Board decision unless there has been a waiver of such 
referral.  No such waiver is of record.  

Third, the RO adjudicated the claim for an earlier effective 
date only under the provisions of 38 C.F.R. § 3.400 (2005), 
which generally governs the effective date of awards.  
However, according to his July 2004 substantive appeal, the 
veteran has also asserted that the RO committed clear and 
unmistakable error (CUE) in the September 1999 rating 
decision when it denied an increased rating for his left foot 
condition.  As of this time, the veteran has not asserted CUE 
in any other final RO rating decision.  

Most importantly, the RO has not yet considered the veteran's 
allegations of CUE despite the veteran's contention with 
respect to the issue.  See 38 C.F.R. § 3.105(a) (2005); Fugo 
v. Brown, 6 Vet. App. 40,43-44 (1993); Damrel v. Brown, 6 
Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 
310, 314 (1992).  The issue of an earlier effective date and 
CUE appear intertwined. 

Therefore, on remand, the RO should adjudicate the veteran's 
claim for CUE in the RO's September 1999 rating decision.  In 
connection with CUE, this issue will not come before the 
Board unless the veteran perfects his appeal by filing a 
notice of disagreement and substantive appeal once the RO 
issues a rating decision and SOC.  See 38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2005).  

Fourth, with respect to the veteran's PTSD disability, review 
of the claims folder reveals that the RO granted a 50 percent 
rating for PTSD in an October 2002 rating decision.  The 
veteran initiated a notice of disagreement in November 2002.  
In an ensuing June 2004 Decision Review Officer (DRO) 
Decision, the RO increased the rating to 70 percent but no 
higher.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  

In any event, the claims file does not reflect that a SOC has 
been promulgated as to the PTSD claim.  Where a veteran has 
submitted a timely notice of disagreement with an adverse 
decision and the RO did not subsequently issue a SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).  Accordingly, the matter is remanded 
to the RO.

Fifth, and finally, during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his original claim for service connection for 
PTSD and increased disabilities, but he was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the disabilities on appeal.  As this 
question is involved in the present appeal, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that an effective 
date for the award of benefits will be assigned when service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish an earlier 
effective date.  

Incidentally, the notice and duty to assist provisions of 
current law are inapplicable to the CUE claim.  See Parker v. 
Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 
Vet. App. 165 (2001).

The veteran himself is asked to provide any additional 
evidence regarding his increased rating and effective date 
claims.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should secure any records of 
medical treatment for the veteran's 
service-connected conditions from the 
VAMC in New Orleans from March 2004 to 
the present.  The veteran is asked to 
assist, if possible, in obtaining 
these records.  

2.	The RO should send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an 
earlier effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

3.	The RO should furnish the veteran a 
SOC on the issue of an increased 
disability rating for his PTSD.  The 
RO should allow the veteran the 
appropriate period of time in which to 
perfect the appeal of this issue and 
proceed accordingly.  The RO should 
also adjudicate the new claim of  TDIU 
in a separate rating action.  This 
issue will not be before the Board 
unless it is appealed.      

4.	After completing any additional 
necessary   development, including (if 
found needed by the RO) a second VA 
examination to address the new 
evidence, the RO should readjudicate 
the issues on appeal, considering the 
new evidence secured since the June 
2004 SOC.  Furthermore, in the 
readjudication, the Board emphasizes 
that the RO should consider all 
asserted bases for an earlier 
effective date, including: (1) the 
claim for an earlier effective date 
based on CUE in the RO's September 
1999 rating decision; and (2) the 
claim for an earlier effective date 
under 38 U.S.C.A. § 5110 (West 2002) 
and 38 C.F.R.  § 3.400 (2005).  If the 
disposition remains unfavorable, the 
RO should furnish the veteran and his 
representative a SSOC and afford the 
applicable opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

